DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5, 7-8, 11-13 and 21-23 are cancelled.
Claims 9-10 and 14-20 are amended. 
Claims 24-29 are newly added.

Response to Arguments
Objections to the specification are withdrawn. 
35 U.S.C. 102 rejections are withdrawn.
Regarding claim 9, applicant’s arguments regarding the 35 USC 103(a) are fully considered. Applicant asserts:
“EMC2 discloses that for an SRDF device (e.g., a storage device) to support the IBM PPRC protocol, it must enter or convert to a PPRC mode; however, EMC2 also explicitly discloses that certain SRDF devices cannot be converted to PPRC mode, which include, but are not limited to, SRDF devices with two SRDF mirrors (e.g., R11, R21, DLR21, or R22 storage devices). See EMC2, pp. 42 and 43. Applicant interprets the aforementioned to mean that the IBM PPRC protocol (i.e., an external synchronous mirroring protocol) cannot be employed by SRDF devices, such as the R11, R21, DLR21, and/or R22 devices disclosed in EMC2, and equally cannot be applied to links between storage devices where any of the aforementioned devices is an endpoint of the links (since both endpoints or storage devices of any link would need to employ the same protocol to establish proper communications there-between)”.

Examiner respectfully disagrees with applicant’s interpretation. While pg. 42-43 of Product Guide [Applicant refers to as EMC2] states the SRDF devices with two mirrors cannot be converted to PPRC mode, Product Guide is silent about establishing PPRC mode between the first and second devices and subsequently establishing an additional mirroring relationship between the second and third devices. Examiner finds no evidence to conclude that PPRC and SRDF/a are incompatible. However, in light of applicant’s amendments, alternative rejections are made in view of Product Guide (as seen below).
Applicant further asserts “EMC2 fails to disclose (and in fact, teaches away from) the employment of an external synchronous mirroring protocol at least between the first and second storage devices recited in amended independent claim 9.”
Upon consideration of applicant’s claims in light of Specification, a determination of the meaning of “external synchronous mirroring protocol” must be made to appreciate the context of the claims as a whole. 
Paragraph 0043- states “Generally, a mirroring protocol may refer to any predetermined set of rules, routines, and/or definitions directed to replicating data across near or extended distances. The external mirroring protocol, accordingly, may 
Thus, for the purpose of examination, “external synchronous mirroring protocol” will be interpreted as “synchronous mirroring protocol”.
Regarding claim 9, Product Guide discloses on Pg. 21 Cascade SRDF, wherein SRDF/S connects Symmetrix A to Symmetrix B. SRDF/S is a synchronous mirroring protocol. Thus, applicant’s argument is found to be unpersuasive. 
Regarding claim 16, applicant’s argument directed to PPRC are unpersuasive for the same rationale as the arguments directed to claim 9 regarding PPRC. However, in light of applicant’s amendments, alternative rejections are made in view of Product Guide (as seen below).
Applicant further asserts “EMC2 fails to disclose (and in fact, teaches away from) the employment of an external synchronous mirroring protocol at least between the first and second storage devices recited in amended independent claim 16.”
Upon consideration of applicant’s Specification as a whole, a determination of the meaning of “external synchronous mirroring protocol” must be determined to appreciate the context of the claim as whole. 
Paragraph 0043- states “Generally, a mirroring protocol may refer to any predetermined set of rules, routines, and/or definitions directed to replicating data 
Thus, for the purpose of examination, “external synchronous mirroring protocol” will be interpreted as “synchronous mirroring protocol”.
Regarding claim 16, Product Guide discloses on Pg. 21 Concurrent Star SRDF, wherein SRDF/S connects Symmetrix A to Symmetrix B. SRDF/S is a synchronous mirroring protocol. Thus, applicant’s argument is found to be unpersuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 16, 25-26 and 28-29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EMC® Symmetrix® Remote Data Facility (SRDF®) Product Guide, (hereinafter Product Guide), May, 2013.


For the purposes of examination, the term “internal” within the phrase “internal asynchronous mirroring protocol” is non-functional language and will not be given patentable weight. The term is used to identify the source and origin of the protocol [set of rules, routines and/or definition] which does not provide any functional meaning to the actions performed by the system or structural components. 
Claim 9,
	Product Guide discloses 
	A system for three-site single-target mirroring, comprising: 
	a first site comprising a first storage device (pg. 21, Cascade SRDF, site topology – Symmetrix A, R1);	
	a second site residing in a separate spatial or geographical location relative to the first site (pg.18- SRDF solutions require at least two Symmetrix systems. These systems are also known as the primary and the secondary system. Both sites can be located in the same room, in different buildings within the same campus, or hundreds to thousands of kilometers apart.), 
	the second site comprising a second storage device operatively connected to the first storage device through a first link that employs an synchronous mirroring protocol (Pg. 21- Cascade SRDF- SRDF/S connects Symmetrix A to Symmetrix B ),

	a third site residing in a separate spatial or geographical location relative to the first and the second sites (pg.18- SRDF solutions use remote sites), the third site comprising a third storage device operatively connected to the second storage device through a second link that employs an asynchronous mirroring protocol (Pg. 21- Cascade SRDF- SRDF/A connects Symmetrix B to Symmetrix C).
Claim 16, 
	Product Guide discloses 
	A system for three-site multi-target mirroring, comprising: 
	a first site comprising a first storage device (pg. 21, Concurrent Star SRDF, site topology – Symmetrix A, R11); 
	a second site residing in a separate spatial or geographical location relative to the first site (pg.18- SRDF solutions require at least two Symmetrix systems. These systems are also known as the primary and the secondary system. Both sites can be located in the same room, in different buildings within the same campus, or hundreds to thousands of kilometers apart), 
	the second site comprising a second storage device operatively connected to the first storage device through a first link that employs a synchronous mirroring protocol (Pg. 21- Concurrent Star SRDF- SRDF/S connects Symmetrix A to Symmetrix B ); and 
	a third site residing in a separate spatial or geographical location relative to the first and the second sites (pg.18- SRDF solutions require at least two Symmetrix systems. These systems are also known as the primary and the secondary system. 
	 the third site comprising a third storage device operatively connected to the first storage device through a second link that employs asynchronous mirroring protocol (Pg. 21- Concurrent Star SRDF- SRDF/A connects Symmetrix A to Symmetrix C)

For the purposes of examination, the phrase “data mirroring functionality non-native to the first and second storage devices” is non-functional language and will not be given patentable weight. The term “non-native” is used to identify the source and origin of the protocol [set of rules, routines and/or definition] which does not provide any functional meaning to the actions performed by the system or structural components. 
Claim 25,
wherein the synchronous mirroring protocol invokes data mirroring functionality non-native to the first and second storage devices (Pg. 21- Cascade SRDF- SRDF/S connects Symmetrix A to Symmetrix B).  
Claim 28,
wherein the synchronous mirroring protocol invokes data mirroring functionality non-native to the first and second storage devices. (Pg. 21- Concurrent Star SRDF- SRDF/S connects Symmetrix A to Symmetrix B) 

For the purposes of examination, the phrase “data mirroring functionality native to the first and second storage devices” is non-functional language and will not be given patentable weight. The term “native” is used to identify the source and origin of the 
Claim 26,
wherein the asynchronous mirroring protocol invokes data mirroring functionality native to the second and third storage devices. (Pg. 21- Cascade SRDF- SRDF/A connects Symmetrix B to Symmetrix C)
Claim 29,
wherein the asynchronous mirroring protocol invokes data mirroring functionality non-native to the first and third storage devices. (Pg. 21- Concurrent Star SRDF- SRDF/A connects Symmetrix A to Symmetrix C)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over EMC® Symmetrix® Remote Data Facility (SRDF®) Product Guide, (hereinafter Product Guide), May, 2013 in view of  Wilkinsson U.S. Patent Application Publication 2013/0173537. 
Claims 24 and 27,

	wherein the third site further comprises a fourth storage device operatively connected to the third storage device through a third link.
	In an analogous art, Wilkinson discloses 
	wherein the third site further comprises a fourth storage device operatively connected to the third storage device through a third link. (fig. 2 para 0037- 212c is connected to 212d) 
	One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine Wilkinson to asynchronously mirroring data with Product guide to produce the predictable results of creating a local snapshot backup. One of ordinary skill in the art would be motivated to combine Product guide and Wilkinson to enable local snapshots for backup redundancy.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EMC® Symmetrix® Remote Data Facility (SRDF®) Product Guide, (hereinafter Product Guide), May, 2013 in view of  Wilkinsson U.S. Patent Application Publication 2013/0173537 in view of Symmetrix VMAX SRDF/Star and Cascaded SRDF Solutions (hereinafter VMAX) retrieved September 30, 2019, Published July 4, 2014 in view of Oracle Enterprise Manager Cloud Control Advanced Installation and Configuration guide, retrieved September 30, 2020. Evidenced by the Wayback machine August 30, 2017.


	wherein when the second link is operating normally: 
	the third storage device is active and maintains first point-in-time consistent data respective to data retained on the first storage device ( Product Guide Pg. 21- Cascade SRDF- SRDF/S connects Symmetrix A to Symmetrix B and  SRDF/A connects Symmetrix B to Symmetrix C);
	Although Product Guide/Wilkinsson discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein when the second link is operating normally:
	 and the fourth storage device is inactive,
 wherein when the second link is not operating normally: 
	the third storage device becomes inactive; and the fourth storage device becomes active.
	In an analogous art, VMAX discloses:
	wherein when the second link is not operating normally:  
	 and the fourth storage device becomes active and maintains second point-in- time consistent data respective to the data retained on the first storage device (pg. 62. Scenario 1- A reconfigures to back up to device C, after link to B fails. ) 
	One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine VMAX transfer mirroring from B to C with Product Guide/Wilkinsson to produce the predictable results of resolving data link failures in storage environment. One of ordinary skill in the art would be motivated to Product Guide/Wilkinsson and VMAX to provide data protection during a link failure.
	Although Product Guide/Wilkinsson/VMAX discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein when the [normal state],	
	 and the fourth storage device is inactive,
 	wherein when the [failed state]:
	the third storage device becomes inactive; and the fourth storage device becomes active.
	In the analogous art, Oracle discloses 
	wherein when the [normal state],	
	and the fourth storage device is inactive, (pg.1 disclose a passive/active configuration with a passive initially. 
	wherein when the [failed state] (Pg. 2 H.3 detects fail for failover): 
	the third storage device becomes inactive (Pg. 2 H.3 the failover procedure actives the passive node and deactivates the failed node.). 
	The teachings of Oracle Passive/Active configuration would have been obvious to apply to the unreachable node of the Product Guide/Wilkinsson/VMAX combination. It is readily apparent that upon fail of a node in a Passive/Active configuration that the activated node will perform the duties of the failed node. When applied to Product Guide/Wilkinsson/VMAX, the activated node will maintains first point-in-time consistent data respective to data retained on the first storage device.
Product Guide/Wilkinsson/VMAX to produce the predictable results of high availability storage for data mirroring. One of ordinary skill in the art would be motivated to combine Product Guide/Wilkinsson/VMAX and Oracle to provide extended data protection.
Claim 17, 
	wherein when the second link is operating normally: 
	the third storage device is active and maintains first point-in-time consistent data respective to data retained on the first storage device (Product Guide Pg. 21- Concurrent Star SRDF- SRDF/A connects Symmetrix A to Symmetrix C);
	Although Product Guide/Wilkinsson discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein when the second link is operating normally:
	 and the fourth storage device is inactive,
 wherein when the second link is not operating normally: 
	the third storage device becomes inactive; and the fourth storage device becomes active.
	In an analogous art, VMAX discloses:
	wherein when the second link is not operating normally:  
	 and the fourth storage device becomes active and maintains second point-in- time consistent data respective to the data retained on the first storage device (pg. 62. Scenario 1- A reconfigures to back up to device C, after link to B fails. ) 
Product Guide/Wilkinsson to produce the predictable results of resolving data link failures in storage environment. One of ordinary skill in the art would be motivated to combine Product Guide/Wilkinsson and VMAX to provide data protection during a link failure.
	Although Product Guide/Wilkinsson/VMAX discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein when the [normal state],	
	 and the fourth storage device is inactive,
 	wherein when the [failed state]:
	the third storage device becomes inactive; and the fourth storage device becomes active.
	In the analogous art, Oracle discloses 
	wherein when the [normal state],	
	and the fourth storage device is inactive, (pg.1 disclose a passive/active configuration with a passive initially. 
	wherein when the [failed state] (Pg. 2 H.3 detects fail for failover): 
	the third storage device becomes inactive (Pg. 2 H.3 the failover procedure actives the passive node and deactivates the failed node.). 
	The teachings of Oracle Passive/Active configuration would have been obvious to apply to the unreachable node of the Product Guide/Wilkinsson/VMAX combination. It is readily apparent that upon fail of a node in a Passive/Active configuration that the Product Guide/Wilkinsson/VMAX, the activated node will maintains first point-in-time consistent data respective to data retained on the first storage device.
	One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine Oracle’s use of the Passive/Active configuration with Product Guide/Wilkinsson/VMAX to produce the predictable results of high availability storage for data mirroring. One of ordinary skill in the art would be motivated to combine Product Guide/Wilkinsson/VMAX and Oracle to provide extended data protection.

Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over EMC® Symmetrix® Remote Data Facility (SRDF®) Product Guide, (hereinafter Product Guide), May, 2013 in view of  Wilkinsson U.S. Patent Application Publication 2013/0173537 in view of EMC Compatible Flash, User Guide, 2007.
Claim 14,
	Although Product Guide/Wilkinson discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein communications exchanged across the third link employ an internal snapshot protocol, wherein the internal snapshot protocol enables near-instantaneously generated data replication.
	In an analogous art, EMC Compatible Flash discloses 

	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine EMC Compatible Flash to near-instantaneously replication with Product Guide/Wilkinson to produce the predictable results of instantly backing up data in a remote storage. One of ordinary skill in the art would be motivated to combine EMC Compatible Flash and Product Guide/Wilkinson to enable rapid backup copies of storage volume.
For the purposes of examination, the term “internal” within the phrase “internal snapshot protocol” is non-functional language and will not be given patentable weight. The term is used to identify the source and origin of the protocol [set of rules, routines and/or definition] which does not provide any functional meaning to the actions performed by the system or structural components. 
Claim 18,
	Although Product Guide/Wilkinson discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein communications exchanged across the third link employs a snapshot protocol.
	In an analogous art, EMC Compatible Flash discloses 
	wherein communications exchanged across the third link employs a snapshot protocol. (pg. 1-20. discloses an internal snapshot protocol)

Claim 19,
	wherein the snapshot protocol enables near- instantaneously generated data replication (EMC Compatible Flash pg. 1-20. discloses EMC Compatible Flash.)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine EMC Compatible Flash to near-instantaneously replication with Product Guide/Wilkinson to produce the predictable results of instantly backing up data in a remote storage. One of ordinary skill in the art would be motivated to combine EMC Compatible Flash and Product Guide/Wilkinson to enable rapid backup copies of storage volume.

Claims 15 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over EMC® Symmetrix® Remote Data Facility (SRDF®) Product Guide, (hereinafter Product Guide), May, 2013 in view of  Bauder et al. IBM z/OS Metro/Global Mirror Incremental Resync, evidenced by The Wayback Machine published March 19, 2018. Retrieved from <https://www.redbooks.ibm.com/abstracts/redp4429.html>. 
For the purposes of examination, the term “external” within the phrase “an external management protocol” is non-functional language and will not be given 
Claims 15 and 20,
	wherein the first site further comprises a host device operatively connected to the first storage device through (PRODUCT GUIDE pg. 93. Fig. 36)
	Although Product Guide discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	a third link that employs a management protocol
	In an analogous art, Global Mirror discloses
	a third link that employs a management protocol (pg. 3 fig.1- MM-metro mirror link between the host and storage device to invoke mirroring)
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine Global Mirror to invoke mirroring with Product Guide to produce the predictable results of backing up host data in a remote storage. One of ordinary skill in the art would be motivated to combine Global Mirror and Product Guide to enable rapid backup copies of storage volume.

Examiner note: Applicants are suggested to schedule an interview in an effort to expedite prosecution. 

Conclusion

Relevant Prior art: 
	Peipelman et al. U.S. Patent Application Publication 2020/0409556- discloses a cascading mirror approach that utilizes an Enhanced Global Mirror protocol. 
	Brown et al. U.S. Patent Application Publication 2015/0286545- discloses cascading mirroring with various embodiments of synchronous and asynchronous protocols. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JMC/Examiner, Art Unit 2459  

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459